Citation Nr: 1608624	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  09-40 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus (DM).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1970 to October 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) Montgomery, Alabama.  The Board previously remanded this case in December 2013 and May 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded this case to obtain a medical opinion regarding the etiology of the Veteran's hypertension.  The Board inter alia directed the examiner to opine as to whether there is any relationship between hypertension and presumed herbicide exposure.  

The addendum opinion noted "[h]ypertension has been placed in the "limited and suggestive category" by the evidence in the reference article, Veterans and Agent Orange: Update 2010 ( 2011 ) / 10 Cardiovascular and Metabolic Effects, and is NOT covered as a "presumptive" benefit for Veteran's exposed to Agent Orange yet."  (Emphasis in original).  The examiner later quoted the discussion of hypertension in this study in full.  Examination report at 24.  There was no discussion of whether hypertension was related to presumed herbicide exposure on an other than presumptive basis.  

Even if a presumptive disability due to Agent Orange exposure is not present, see 38 C.F.R. §§ 3.307, 3.309, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Service connection may be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or is otherwise related to service, including any presumed herbicide exposure. 38 C.F.R. § 3.303.  A clarifying opinion is necessary. 

Accordingly, the case is REMANDED for the following action:

1. Obtain a VA medical addendum from the examiner who provided the August 2015 opinion, or, if unavailable, from another examiner.  The examiner should review the record prior to rendering an opinion.  

The examiner should provide an opinion as to whether it is at least likely than not that hypertension is causally related to his presumed herbicide exposure in service.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  The examiner must consider that service connection can be established with proof of direct causation, even if a presumptive disability due to Agent Orange exposure is not present.  

2.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

